INlyiIf'CtHSTlF
                                                                                  SAN ANTONIQ.ARfT.V
                                                                                               il.'i.-.''''•

                                                                              20I5DECI5 «l|:30

                                   MELISA SKINNER
                              JUDGE, 290th DISTRICT COURT
                                EXAR COUNIY
                               BEXAR COUNTY COURTHOUSE
                                                                                          c?,
                                                                                     r uitt, - '
                                SAN ANTONiO, TEXAS 78205                       '     "•            C[. FSK
                                      (210) 335-2696


                                     December 14, 2015

Court of Appeals
Fourth Court of Appeals District of Texas
300 Dolorosa
San Antonio, Texas 78205



               RE:    Ray L. Alexander
                      Case 04-15-00545-CR
                      Trial Court No. 2014SF00459


To the Honorable Fourth Court of Appeals:

       On November 5, 2015, the Court abated the above referenced cause to this court
to conduct a hearing to determine whether Appellant desires to continue with his appeal
and other issues related to such appeal. The Court ordered the trial court to make written
findings and conclusions on these issues and ordered the transcript of the hearing and
supplemental clerk's record to be filed no later than December 7, 2015.

        Through inadvertence, the court just obtained a copy of the Fourth Court's order.
This court respectfully requests an extension until January 7, 2016, to allow the hearing
to be conducted and be transcribed. This court does not request this extension solely for
the purpose of delay. Thank you for your consideration.

                                                       Sincerely,



                                                       Judge Melisa Skinner
                                                       290 Judicial District Court
                                                       Bexar County, Texas